Citation Nr: 0117370	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  95-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran had ocean-going voyages as a Merchant Marine 
between April 1944 and July 1945, and served on active duty 
from September 1950 to September 1952.

This case first came before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision rendered by the 
Providence, Rhode Island, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 1997, this 
case was remanded by the Board in order to obtain additional 
evidence and to address due process concerns.  The case is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns as to the development of his claim have 
been addressed.

2.  PTSD has been manifested by flashbacks, a low frustration 
level, avoidance of social interaction, periodic sleep 
disturbance, nightmares, memory disturbance, an euthymic 
mood, a labile affect, multiple episodes of tearfulness when 
recalling his traumatic experiences, and a thought process 
markedly circumstantial and tangential.

3.  The veteran's PTSD has been productive of no more than 
definite social and industrial impairment.

4.  The veteran's PTSD has not been manifested by flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; more than weekly panic attacks; difficulty in 
understanding complex commands; impairment of long-term 
memory; or impaired judgment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of the 30 
percent rating now in effect for PTSD are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.132, 
Diagnostic Code 9411 (prior to Nov. 7, 1996), and 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (effective as of Nov. 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5102).  VA has secured all VA and 
private medical records that the veteran has indicated are 
pertinent to his claim, and VA has satisfied its duty with 
respect to such records and with receipt of sufficient 
information to proceed.  In addition, the veteran has not 
indicated that any other records that would be pertinent to 
his claim are available but have not been procured.  VA's 
duty to assist the claimant in this regard, accordingly, has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b) and (c)).  The 
veteran was also accorded VA examinations in July 1997 and 
October 2000 that specifically addressed the degree of 
severity of his service-connected PTSD.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(2)).


Service connection for PTSD was granted by the Board in March 
1987.  The RO granted a 10 percent rating for this disorder, 
as of September 30, 1985; in May 1988, the RO increased this 
rating to 30 percent, again effective as of September 30, 
1985.

The veteran now contends, essentially, that a rating greater 
than 30 percent should be awarded for his PTSD.  After a 
review of the relevant evidence, the Board finds that his 
contentions are not supported by the evidence, and that his 
claim for increased compensation fails.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  During the pendency of this appeal, VA 
criteria for the evaluation of psychiatric pathology were 
amended, effective as of November 7, 1996.  38 C.F.R. 
§§ 4.13, 4.16, and 4.125 through 4.132, 61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  In Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), the United States Court of Veterans Appeals, 
now the United States Court of Appeals for Veterans Claims 
(Court) held that, where a law or regulation changes after a 
claim has been reopened, but before the administrative or 
judicial process has been concluded, the provision more 
favorable to the appellant will apply unless otherwise 
stipulated by Congress.  Since this claim requires 
consideration of the proper disability evaluation appropriate 
for the veteran's service-connected PTSD, due process 
concerns require that the Board analyze the claim under the 
regulations that are more favorable to the veteran.  In 
VAOPGCPREC 3-2000 (2000), the VA General Counsel stated that 
when there is a change in criteria, if it is determined by 
the Board that the amended regulation is more favorable, the 
new criteria may not be applied prior to the effective date 
of the change in the regulation.  

Prior to November 7, 1996, a 30 percent rating for PTSD was 
deemed appropriate under 38 C.F.R. Part 4 for definite 
impairment of social and industrial adaptability.  Pursuant 
to the Court's directive in Hood v. Brown, 4 Vet. App. 301 
(1993), 

"definite" in this context was construed as "distinct, 
unambiguous, and moderately large in degree."  It represented 
a degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  VA OGC 
Prec. Op. 9-93 (Nov. 9, 1993).  A higher (that is, a 50 
percent) rating under 38 C.F.R. Part 4 was appropriate for 
considerable impairment of social and industrial 
adaptability.  38 C.F.R. §§ 4.125 through 4.132, Diagnostic 
Code 9411 (1996).

Under the criteria that have been in effect since November 7, 
1996, the 30 percent rating that is currently assigned for 
the veteran's PTSD contemplates occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; more than weekly panic 
attacks; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., the 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. §§ 4.125 through 4.130, Diagnostic 
Code 9411 (2000).

In the instant case, the veteran was accorded VA psychiatric 
examinations, in July 1997 and October 2000, that were 
conducted with reference to the appropriate criteria.  He was 
also accorded VA psychiatric examinations in July 1994 and 
May 1995, prior to the promulgation of the revised criteria.  
In addition, the RO has evaluated the severity of his PTSD 
under both criteria, and has furnished him with notice of 
both standards.  The Board, accordingly, may likewise review 
his claim under both criteria without prejudice to him, and 
apply the criteria that are more favorable.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


The Board must conclude that under neither criteria can a 
rating greater than 30 percent be assigned.  The report of 
the July 1994 examination indicates that the veteran was 
tearful, and had problems sleeping, but that he denied 
experiencing startle reactions or dreams; the examiner noted 
that the veteran made no mention "whatsoever" of PTSD 
symptomatology spontaneously, but commented that the veteran 
was showing some symptomatology of PTSD.  Memory impairment 
was noted, as was depression.  Diagnoses included dementia, 
which was deemed "[t]he most outstanding feature in this 
study"; an organic mood disorder-depression with anxiety 
features as well; and features of PTSD.  The report of the 
May 1995 VA examination shows that he was disheveled and 
unkempt in appearance, and was "bizarre" by his repetitious 
conversation.  He was cooperative, but sad, deeply depressed, 
and very anxious and fearful.  The examiner noted that the 
veteran's cognitive function was declining "rather fast."  He 
was not well oriented in place and time, and was just at the 
borderline of being seriously confused.  His memory loss was 
considerable, particularly with regard to recent events, and 
exhibited concentration and memory impairment during the 
examination.  He was extremely circumstantial.  The examiner 
commented that, while the veteran was no longer competent to 
handle his own affairs, he did not fulfill the requirements 
of PTSD.  The report indicates various diagnoses that do not 
include PTSD, and a Global Assessment of Functioning (GAF) 
score of 55.

The veteran was also accorded outpatient treatment by VA in 
1994 and 1995 for mental health problems.  The records 
pertaining to this treatment indicate that he was prescribed 
Prozac, and that he was tearful and depressed, but do not 
show that these symptoms were the manifestation of PTSD, or 
that medication was prescribed for treatment of that 
disorder; to the contrary, these records are devoid of any 
specific reference to PTSD.  Similarly, VA outpatient records 
dated in 1996 and 1997 do not indicate that he was treated 
for any mental problems, to include any attributed to PTSD.


In brief, the reports of the 1994 and 1995 VA examinations, 
and the records of outpatient VA treatment accorded the 
veteran in those years, show that he was severely impaired, 
but that this impairment was considered symptomatic of mental 
problems primarily other than PTSD.  The report of the July 
1994 VA examination infers that tearfulness and sleep 
impairment could be attributed to PTSD, but indicates that 
dementia was the predominant problem.  The symptoms ascribed 
to PTSD at these examinations, and in the outpatient 
treatment reports, do not demonstrate that the veteran's 
PTSD, in and of itself, was productive of more than definite 
impairment, or that this disorder resulted in more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, chronic 
sleep impairment and mild memory loss.  

Likewise, the report of the July 1997 VA examination does not 
provide a basis for the assignment of a higher rating.  This 
report shows that the veteran indicated that he experienced 
flashbacks, a low frustration level, avoidance of social 
interaction, periodic sleep disturbance, nightmares, and 
memory disturbance.  It also shows that he denied suicidal 
and homicidal ideation, and did not endorse symptoms of frank 
psychosis, current depression, or a history of mania.  On 
examination, his mood was euthymic and his affect was labile, 
with multiple episodes of tearfulness when recalling his 
traumatic experiences.  His thought process was markedly 
circumstantial and tangential.  However, there were no 
flights of ideas or loosening of association.  His cognitive 
examination was deemed "remarkable" for intact long-term 
memory and orientation to the date and place, although he 
misidentified the day of the week.  The examiner commented 
that the veteran's social sphere was markedly constricted due 
to his avoidance of situations that lead to recollections of 
his traumatic experiences, but that, despite this impairment, 
he was able to negotiate public transportation and buy 
groceries, and thereby maintain some reasonable degree of 
functionality.  The report indicates diagnoses to include a 
GAF score of 55, "given in light of the patient's level of 
social functioning since he is retired from employment."  



This examination report shows that the veteran, while 
impaired, was oriented as to date and place, and had no 
flights of ideas or loosening of association, nor suicidal 
or homicidal ideations.  Most significantly, a GAF score of 
55 was proffered; a GAF score of between 51 and 60 
contemplates moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  This examination 
report does not provide a basis for concluding that the 
veteran's PTSD is productive of considerable industrial 
impairment (as would be required under the criteria that were 
in effect prior to November 7, 1996), nor does it show that 
he manifests many of the symptoms that must be shown for an 
increased rating under the criteria that have been in effect 
since November 7, 1996, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of long-term memory; or impaired 
judgment.

The report of the October 2000 VA examination likewise does 
not provide a basis for awarding a rating greater than 30 
percent for PTSD.  This report, while indicating that the 
veteran was somewhat delusional, that his attention and 
concentration were moderately impaired, that there were 
difficulties with memory, and that a GAF score of 41 
(representing serious symptoms or serious impairment in 
social, occupational or school functioning) was rendered, 
also shows that the examiner found that the veteran was 
"certainly" suffering from a dementia, as opposed to PTSD.  
The examiner, in fact, specifically indicated on the 
examination report that the veteran at the time of the 
examination did not report any PTSD symptoms.  In that 
regard, the Board notes that the veteran has been deemed 
incompetent by VA and, according to his appointed custodian, 
is currently a resident at an Alzheimer's nursing facility.  
The Board also notes that outpatient treatment records 
compiled by VA since 1994 show that, while he was accorded 
treatment for various physical disabilities, he did not 
receive treatment for PTSD.  

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for service-connected PTSD.  As such, 
there is no doubt to be resolved in his favor and his claim 
must be denied.


ORDER

An increased rating for PTSD is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

